Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael D. Beck (Reg. No. 32,722) on 04/14/2022.

The application has been amended as follows (note that the amendments are underlined and the deleted words are shown with strikethrough or [[]]): 

	Claim 1. Cancelled

	Claim 2. A method  for applying a plurality of abrasive grains on a surface, comprising;

applying at least one ionic liquid to each of the plurality of abrasive grains to substantially coat the abrasive grain;
wherein the at least one ionic liquid is an organic compound; and
then electrostatically applying the coated plurality of abrasive grains to the surface.

Claim 3. A method for applying a plurality of abrasive grains on a surface, comprising;

applying an intrinsically conductive polymer to each of the plurality of abrasive grains to substantially coat the abrasive grain;
wherein the intrinsically conductive polymer is an organic compound; and
then electrostatically applying the coated plurality of abrasive grains to the surface.

Claim 4. The method as claimed in claim 2 

Claim 5. The method as claimed in claim 2 

Claims 6-11. Cancelled

Claim 12. The method as claimed in claim 2 applying .

Claim 13. The method as claimed in claim 2applying 

Claim 14. The method as claimed in claim 13, wherein each of said plurality of grains has at least one pointed edge, and said predetermined orientation is [[if]] with one of said at least one pointed edge pointing away from surface.

Claim 15. The method as claimed in claim 2

Claim 16. The method as claimed in claim 2, wherein said at least one ionic liquid includes 1-Butyl-3-methylimidazolium tetrafluoroborate.

Claim 17. The method as claimed in claim 3, wherein said intrinsically conductive polymer includes poly (3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PS).

Please add the following claims:
18.  (New)  The method as claimed in claim 3, wherein a mass proportion of the at least one organic compound applied to each of the plurality of abrasive grains is less than 5% of a total mass of the abrasive grain covered with the at least one organic compound.

19.  (New)  The method as claimed in claim 3, wherein a maximum layer thickness of the at least one organic compound applied to each of the plurality of abrasive grains is less than thirty microns.

20.  (New) The method as claimed in claim 19, wherein the step of electrostatically applying includes accelerating each of said plurality of grains toward the surface in an electric field.
21.  (New) The method as claimed in claim 3, wherein the step of electrostatically applying includes aligning each of said plurality of grains on the surface in a predetermined orientation.

22.  (New) The method as claimed in claim  3, wherein each of said plurality of grains has at least one pointed edge, and said predetermined orientation is [[if]] with one of said at least one pointed edge pointing away from surface.

23.  (New) The method as claimed in claim 3, wherein said organic compound includes at least one organic salt.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference to claim 1 (which is currently cancelled) is Fuchs (U.S. Pub. No. 2011/0219703 A1) teaching a method for applying a plurality of abrasive grains on a surface (see Fuchs at [0001] teaching that the disclosure relates to coated solid particles from the group corundum, melted corundum, sintered corundum, zirconium corundum, silicon carbide, boron carbide, diamond and/or mixtures thereof that have a surface treatment in the form of a physically applied coating, and see Fuchs at [0015] teaching a method for the production of surface-treated solid particles as well as their use for the production of grinding materials on a support, which is taken to meet the claimed limitation because the solid particles are used to produce grinding materials on a support that has a surface, and the solid particles is taken to meet the claimed abrasive grains because the solid particles are used in the production of grinding materials on a support), comprising:
applying at least one electrically conductive material to each of the plurality of abrasive grains to substantially coat the abrasive grain (see Fuchs at [0016] teaching that suitable solid particles for processing in the electrostatic filed can be obtained in that they undergo a surface treatment in the form of a physically applied coating with an aqueous solution of a polyol, wherein the aqueous solution of a polyol is taken to meet the claimed at least one electrically conductive material because the polyol enables the solid particles for processing in the electrostatic field),
wherein the at least one electrically conductive material is at least one organic compound (see Fuchs at [0017] teaching suitable polyols are linear or branched polyols with 2 to maximum 6 carbon atoms, wherein polyols is taken to meet the claimed organic compound); and
then electrostatically applying the coated plurality of abrasive grains to the surface (see Fuchs at [0016] teaching suitable solid particles for processing in the electrostatic filed can be obtained in that they undergo a surface treatment in the form of a physically applied coating with an aqueous solution of a polyol; see Fuchs at [0003] teaching that in the production of grinding materials on a support, the application of the abrasive grains onto the support is usually carried out these days in so called dispersion units, wherein the abrasive grains are deposited dispersed as homogeneously as possible on a conveyor belt that transports the abrasive grains into an electrostatic filed… in the electrostatic field the abrasive grains, which lie loose on the transport belt, are now excited and are accelerated in the direction of the counter electrode, so that they leap against the glued support that is arranged in front of the counter electrode and adhere firmly there; and see Fuchs at [0023] teaching that through the surface treatment with a polyol-containing aqueous solution, it is possible to obtain solid particles that can be processed outstandingly well in the usual dispersion units for the production of grinding agents on a support.  In summary, Fuchs teaches that claimed limitation because Fuchs teaches that the solid (abrasive) particles are coated with an aqueous solution of a polyol and are subjected to an electrostatic field wherein the abrasive particles adhered to the support or surface).

However, Fuchs does not teach that at least one electrically conductive material comprises: i) at least one ionic liquid (claim 2, which is now an independent claim), or ii) an intrinsically conductive polymer (claim 3, which is now an independent claim).  And, there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the at least one electrically conductive material as claimed in claims 2 and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731